Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 6, the phrase “ a hole” is a double recitation of claim 5.  In claim 6, the phrase “the holes” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by The Japanese Document No. JP55-33298 (hereinafter JP'33298).  JP'33298 discloses a package (Figs. 2-3) which is inherently capable for the sterility of medical supplies, the package comprising a tray (21) having at least one side wall defining an open end of the tray, a base panel opposite the open end, and a flange (22) extending about a periphery of the at least one side wall at the open end of the tray; a cover (23) configured to seal the open end of the tray when the cover is assembled onto the tray; a continuous barrier seal (25) formed between the flange and the cover when the cover is assembled onto the tray; and a discontinuous sacrificial seal (27) formed between the flange and the cover when the cover is assembled onto the tray.  The discontinuous sacrificial seal configured to absorb stress applied to the flange and to prevent the flange from being deformed, and the continuous barrier seal is disposed closed to an inner periphery of the flange than the discontinuous sacrificial seal.
As to claim 9, JP'33298 further discloses the flange includes a planar top surface (Fig. 3), the cover includes a peripheral underside surface configured to mate with the planar top surface of the flange of the tray.

Claim(s) 1-3, and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by The European Patent No. DE 10 2015 205 221 to Nichtnennung (hereinafter Nichtnennung).  Nichtnennung discloses a package (15; Fig. 3) which is inherently capable for the sterility of medical supplies, the package comprising a tray (17) having at least one side wall defining an open end of the tray, a base panel opposite the open end, and a flange (F) extending about a periphery of the at least one side wall at the open end of the tray; a cover (50) configured to seal the open end of the tray when the cover is assembled onto the tray; a continuous barrier seal (20) formed between the flange and the cover when the cover is assembled onto the tray; and a discontinuous sacrificial seal (21, 22) formed between the flange and the cover when the cover is assembled onto the tray.  The discontinuous sacrificial seal configured to absorb stress applied to the flange and the continuous barrier seal is disposed closed to an inner periphery of the flange than the discontinuous sacrificial seal.
As to claim 9, Nichtnennung further discloses the flange includes a planar top surface (Fig. 3), the cover includes a peripheral underside surface configured to mate with the planar top surface of the flange of the tray.
As to claims 2 and 10, Nichtnennung further discloses the package comprises a rectangular configuration and the at least one side wall comprises a first sidewall, a second sidewall opposing the first sidewall, a third sidewall, and a fourth sidewall opposing the third sidewall.
As to claims 3 and 11, Nichtnennung further discloses the flange comprises a rectangular configuration and includes a first edge, a second edge opposing the first edge, a third edge, a fourth edge opposing the third edge, a first corner, a second corner, a third corner, and a fourth corner, and the discontinuous sacrificial seal is disposed on each of the first edge, the second edge, the third edge, and the fourth edge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2011/0127188; hereinafter Thompson) in view of JP'33298 and/or Nichtnennung.  Thompson discloses a package (10) for the sterility of medical supplies, the package comprising a tray (15, 20) having at least one side wall (50, 55) defining an open end of the tray, a base panel (45) opposite the open end, and a flange (40) extending about a periphery of the at least one side wall at the open end of the tray; a cover (30) configured to seal the open end of the tray when the cover is assembled onto the tray; and a continuous barrier seal (35) formed between the flange and the cover when the cover is assembled onto the tray.  Thompson also discloses the other claimed limitations except for a discontinuous sacrificial seal formed between the flange and the cover when the cover is assembled onto the tray and the continuous barrier seal is disposed closed to an inner periphery of the flange than the discontinuous sacrificial seal as claimed.  JP'33298 discloses the package (Figs. 2-3) as above with the discontinuous sacrificial seal configured to absorb stress applied to the flange and to prevent the flange from being deformed, and the continuous barrier seal is disposed closed to an inner periphery of the flange than the discontinuous sacrificial seal.  Nichtnennung discloses the package (15; Fig. 3) as above with the discontinuous sacrificial seal configured to absorb stress applied to the flange and the continuous barrier seal is disposed closed to an inner periphery of the flange than the discontinuous sacrificial seal.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of JP'33298 and/or Nichtnennung to modify the package of Thompson so the package is constructed to include a discontinuous sacrificial seal formed between the flange and the cover when the cover is assembled onto the tray and the continuous barrier seal is disposed closed to an inner periphery of the flange than the discontinuous sacrificial seal for better protecting the medical supplies by allowing the flange to absorb stress and to prevent the flange from being deformed.
As to claim 9, Thompson further discloses the flange includes a planar top surface and the cover includes a peripheral underside surface configured to mate with the planar top surface of the flange of the tray.
As to claims 2 and 10, see Fig. 2a of Thompson.
As to claims 3 and 11, see claim 3 of Nichtnennung as above.
As to claims 4 and 12, the package of Thompson as modified further fails to show the discontinuous sacrificial seal is not disposed on each of the first corner, the second corner, the third corner, and the fourth corner.  Nichtnennung further discloses the discontinuous sacrificial seal can be designed as a continuous but open sealed seam (Fig. 3 shows the discontinuous sacrificial seal is not disposed at two corners out of the four corners).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Nichtnennung to further modify the package of Thompson so the package is constructed with the discontinuous sacrificial seal is not disposed at two corners as taught by Nichtnennung or the discontinuous sacrificial seal is not disposed on each of the first corner, the second corner, the third corner, and the fourth corner to reduce the cost of manufacture and also because the selection of the pattern for the discontinuous sacrificial seal such as the discontinuous sacrificial seal as taught by Nichtnennung or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claims 8 and 16, Thompson further discloses the cover formed from a breathable membrane that is impermeable to microorganisms but is permeable to gases ([0020] & [0061]).

Allowable Subject Matter
Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736